Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

INVENTRUST PROPERTIES CORP.

AND

HIGHLANDS REIT, INC.

DATED AS OF APRIL 28, 2016



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (the “Agreement”) is entered into as of
April 28, 2016, by and between InvenTrust Properties Corp., a Maryland
corporation (“InvenTrust”), and Highlands REIT, Inc., a Maryland corporation
(“Highlands”), each a “Party” and together, the “Parties.”

RECITALS:

WHEREAS, Highlands is and prior to the Distribution will be a wholly owned
subsidiary of InvenTrust;

WHEREAS, the board of directors of InvenTrust has determined that it is
advisable and in the best interests of InvenTrust to establish Highlands as an
independent company;

WHEREAS, to effect this separation, the Parties have entered into that certain
Separation and Distribution Agreement dated as of April 14, 2016 (as amended or
otherwise modified from time to time, the “Separation Agreement”); and

WHEREAS, pursuant to the Separation Agreement, InvenTrust and Highlands are
entering into this Agreement for the purpose of allocating between and among
them certain assets, Liabilities and responsibilities with respect to certain
(i) employees, (ii) compensation and benefit plans, programs and arrangements,
and (iii) other employee-related matters.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following capitalized terms shall have the meanings
set forth below when used in this Agreement:

“Accrued PTO” means, with respect to an InvenTrust Employee or a Highlands
Employee, such individual’s accrued vacation, paid-time-off and sick time, if
any.

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise. Unless explicitly provided herein to the contrary, for purposes of
this Agreement, InvenTrust shall be deemed not to be an Affiliate of Highlands
or any of its Subsidiaries, and Highlands shall be deemed not to be an Affiliate
of InvenTrust or any of its Subsidiaries (other than Highlands and the Highlands
Subsidiaries).

 

1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble to this Agreement
and includes all Exhibits attached hereto or delivered pursuant hereto.

“Ancillary Agreements” shall have the meaning provided in the Separation
Agreement.

“Benefit Plan” shall mean any compensation and/or benefit plan, program,
arrangement, agreement or other commitment that is sponsored, maintained,
entered into or contributed to by an entity or with respect to which such entity
otherwise has any liability or obligation, whether fixed or contingent,
including each such (i) employment, consulting, noncompetition, nondisclosure,
nonsolicitation, severance, termination, pension, retirement, supplemental
retirement, excess benefit, profit sharing, bonus, incentive, sales incentive,
commission, deferred compensation, retention, transaction, change in control and
similar plan, program, arrangement, agreement or other commitment, (ii) stock
option, restricted stock, restricted stock unit, share unit, performance stock,
stock appreciation, stock purchase, deferred stock or other compensatory equity
or equity-based plan, program, arrangement, agreement or other commitment,
(iii) savings, life, health, disability, accident, medical, dental, vision,
cafeteria, insurance, flexible spending, adoption/dependent/employee assistance,
tuition, vacation, relocation, paid-time-off, other fringe benefit and other
employee compensation plan, program, arrangement, agreement or other commitment,
including in each case, each “employee benefit plan” as defined in Section 3(3)
of ERISA and any trust, escrow, funding, insurance or other agreement related to
any of the foregoing.

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, together with all regulations promulgated thereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Distribution” shall have the meaning provided in the Separation Agreement.

“Distribution Date” shall mean the date on which the Distribution occurs, such
date to be determined by, or under the authority of, the board of directors of
InvenTrust, in its sole and absolute discretion.

“DOL” shall mean the U.S. Department of Labor.

“Effective Time” shall have the meaning provided in the Separation Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Force Majeure” has the meaning set forth in Section 10.19.

“Former InvenTrust Employee” shall mean any employee, consultant, director or
other service provider who provides or provided services primarily for the
benefit of any InvenTrust Entity and who (A) terminates or has terminated his or
her employment or other service

 

2



--------------------------------------------------------------------------------

relationship with any InvenTrust Entity at any time, including any such
individual who terminated employment or service prior to the Effective Time, and
(B) the Parties determine to be a Former InvenTrust Employee. For the avoidance
of doubt, any transfer of employment or other service relationship between the
InvenTrust Entities and/or the Highlands Entities in connection with the
Distribution shall not constitute a termination of employment or other service
relationship for purposes of this definition. To the extent such designation is
not readily made, the Parties agree to negotiate in good faith to agree upon a
designation as a Former InvenTrust Employee or a Former Highlands Employee.

“Former Highlands Employee” shall mean any employee, consultant, director or
other service provider who provides or provided services primarily for the
benefit of any Highlands Entity and who (A) terminates or has terminated his or
her employment or other service relationship with any Highlands Entity or any
InvenTrust Entity at any time, including any such individual who terminated
employment or service prior to the Effective Time, and (B) whom the Parties
determine to be a Former Highlands Employee. For the avoidance of doubt, any
transfer of employment or other service relationship between InvenTrust Entities
and/or Highlands Entities in connection with the Distribution shall not
constitute a termination of employment or other service relationship for
purposes of this definition. To the extent such designation is not readily made,
the Parties agree to negotiate in good faith to agree upon a designation as a
Former InvenTrust Employee or a Former Highlands Employee.

“Governmental Authority” shall mean any U.S. federal, state, local or non-U.S.
court, government, department, commission, board, bureau, agency, official or
other regulatory, administrative or governmental authority.

“Highlands” shall have the meaning provided in the preamble to this Agreement.

“Highlands 401(k) Plan” shall have the meaning provided in Section 4.1.

“Highlands Benefit Plan” shall mean (A) each Benefit Plan (i) that is not an
InvenTrust Benefit Plan, (ii) which is sponsored, maintained, entered into or
contributed to by any Highlands Entity, and (iii) under which more than one
service provider is eligible to receive compensation and/or benefits, including
the Highlands 401(k) Plan, the Highlands Equity Plan, the Highlands Cafeteria
Plan and the Highlands Health and Welfare Plans, and (B) each Benefit Plan set
forth on Exhibit A hereto.

“Highlands Cafeteria Plan” shall mean a “cafeteria plan” (within the meaning of
Section 125 of the Code), including any health flexible spending account or
dependent care plan, maintained by any Highlands Entity.

“Highlands Employee” shall mean each employee, consultant, director and other
service provider who provides services primarily for the benefit of any
Highlands Entity and who, following the Effective Time, remains employed by or
in service with any Highlands Entity, including any such active employees and
any such employees on approved leaves of absence.

“Highlands Entities” means Highlands and each Highlands Subsidiary (each, a
“Highlands Entity”).

 

3



--------------------------------------------------------------------------------

“Highlands Equity Plans” means the Highlands REIT, Inc. 2016 Incentive Award
Plan and any other stock option or equity incentive compensation plan or
arrangement maintained by any Highlands Entity on or after the Distribution for
the benefit of employees, consultants, directors and/or other service providers
of any Highlands Entity.

“Highlands Health and Welfare Plans” shall have the meaning provided in
Section 5.1.

“Highlands Individual Agreement” shall mean each Benefit Plan sponsored,
maintained entered into or contributed to by any Highlands Entity, in any case,
under which no more than one service provider is eligible to receive
compensation and/or benefits.

“Highlands Participant” shall mean any individual who is or becomes (i) a
Highlands Employee who is eligible to participate in one or more Highlands
Benefit Plan, (ii) a Former Highlands Employee who remains entitled to payments,
benefits and/or participation under any Highlands Benefit Plan, or (iii) a
beneficiary, dependent or alternate payee of any of the foregoing, in each case,
beginning on the first date that such individual qualifies as a Highlands
Participant in accordance with any of the foregoing.

“Highlands Subsidiaries” shall have such meaning as provided in the Separation
Agreement.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

“InvenTrust” shall have the meaning provided in the preamble to this Agreement.

“InvenTrust 401(k) Plan” shall mean the InvenTrust Properties Corp. Savings
Plan.

“InvenTrust Benefit Plan” shall mean each Benefit Plan sponsored, maintained
entered into or contributed to by any InvenTrust Entity, in any case, under
which more than one service provider is eligible to receive compensation and/or
benefits.

“InvenTrust Cash Incentive Plans” shall have the meaning provided in
Section 6.1.

“InvenTrust Cafeteria Plan” shall mean a “cafeteria plan” (within the meaning of
Section 125 of the Code), including any health flexible spending account or
dependent care plan, maintained by InvenTrust.

“InvenTrust Employee” shall mean each employee, consultant, director and other
service provider who provides services primarily for the benefit of any
InvenTrust Entity and who, following the Effective Time, remains employed by or
in service with any InvenTrust Entity, including any such active employees and
any such employees on approved leaves of absence.

“InvenTrust Entities” means InvenTrust and the Subsidiaries of InvenTrust other
than Highlands and the Highlands Subsidiaries (each, an “InvenTrust Entity”).

“InvenTrust Equity Plans” shall mean the Inland American Real Estate Trust, Inc.
2014 Share Unit Plan, the InvenTrust Properties Corp. 2015 Incentive Award Plan
and any other stock

 

4



--------------------------------------------------------------------------------

option or equity incentive compensation plan or arrangement maintained by any
InvenTrust Entity on or prior to the Distribution Date for the benefit of
employees, consultants, directors and/or other service providers of any
InvenTrust Entity.

“InvenTrust Health and Welfare Plans” shall mean, collectively, the plans listed
on Exhibit B hereto.

“InvenTrust Individual Agreement” shall mean each Benefit Plan sponsored,
maintained entered into or contributed to by any InvenTrust Entity, in any case,
under which no more than one service provider is eligible to receive
compensation and/or benefits.

“InvenTrust Participant” shall mean any individual who, (i) prior to the
Distribution Date, is eligible to participate in one or more InvenTrust Benefit
Plan and has not become a Highlands Participant, and (ii) following the
Distribution Date, is (A) an InvenTrust Employee who is eligible to participate
in one or more InvenTrust Benefit Plan, (B) a Former InvenTrust Employee who
remains entitled to payments, benefits and/or participation under any InvenTrust
Benefit Plan, (C) a Former Highlands Employee who terminated employment or other
service on or prior to the Distribution Date, to the extent such individual
remains entitled to payments, benefits and/or participation under any InvenTrust
Benefit Plan, or (D) a beneficiary, dependent or alternate payee of any of the
foregoing. For the avoidance of doubt, “InvenTrust Participant” shall not
include any individual who becomes a Highlands Participant (or any beneficiary,
dependent or alternate payee thereof) once such individual becomes a Highlands
Participant.

“IRS” shall mean the Internal Revenue Service.

“Law” shall mean any law, statute, ordinance, code, rule, regulation, order,
writ, proclamation, judgment, injunction or decree of any Governmental
Authority.

“Liability” and “Liabilities” shall have such meanings as provided in the
Separation Agreement.

“Participating Company” shall mean, with respect to an InvenTrust Benefit Plan,
any InvenTrust Entity and, prior to the Distribution, each Highlands Entity, in
each case, that is a participating employer in such InvenTrust Benefit Plan.

“Party” or “Parties” shall have the meaning provided in the preamble to this
Agreement.

“PEO” shall have the meaning provided in Section 10.8.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, a union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“RSU Award” shall mean any award of restricted stock units granted under the
InvenTrust Properties Corp. 2015 Incentive Award Plan.

“Separation Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

5



--------------------------------------------------------------------------------

“Share Unit Award” shall mean any award of share units granted under the Inland
American Real Estate Trust, Inc. 2014 Share Unit Plan.

“Subsidiary” shall mean, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its subsidiaries, or by such specified Person and one or more of its
subsidiaries.

“Transactions” shall have such meaning as provided in the Separation Agreement.

“Workers’ Comp Liabilities” shall have the meaning provided in Section 5.6.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections
and Exhibits shall be deemed references to Articles and Sections of, and
Exhibits to, this Agreement. Unless the context otherwise requires, the words
“hereof,” “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Post-Distribution Employment. Immediately after the Effective Time,
by virtue of this Agreement and without further action by any Person, (a) each
InvenTrust Employee shall continue to be employed or engaged at InvenTrust or
such other InvenTrust Entity as employs or engages such InvenTrust Employee as
of immediately prior to the Effective Time, and (b) each Highlands Employee
shall continue to be employed or engaged at Highlands or such other Highlands
Entity as employs or engages such Highlands Employee as of immediately prior to
the Effective Time. The Parties shall cooperate to effectuate any transfers of
employment contemplated by this Agreement, including transfers necessary to
ensure that all InvenTrust Employees are employed or engaged at an InvenTrust
Entity and all Highlands Employees are employed or engaged at a Highlands
Entity, in each case, as of immediately prior to the Effective Time.

Section 2.2 No Termination/Severance; No Change in Control. No InvenTrust
Employee or Highlands Employee shall (a) terminate employment or service or be
deemed to terminate employment or service solely by virtue of the consummation
of the Distribution, any transfer of employment or other service relationship
contemplated hereby, or any related transactions or events contemplated by the
Separation Agreement, this Agreement or any other Ancillary Agreement, or
(b) become entitled to any severance, termination, separation or similar rights,
payments or benefits, whether under any Benefit Plan or otherwise, in connection
with any of the

 

6



--------------------------------------------------------------------------------

foregoing. Except as otherwise expressly provided for in this Agreement, or in
an InvenTrust Benefit Plan or Highlands Benefit Plan, neither the Distribution
nor any other transaction(s) contemplated by the Separation Agreement, this
Agreement or any other Ancillary Agreement shall constitute or be deemed to
constitute a “change in/of control” or any similar corporate transaction
impacting the vesting or payment of any amounts or benefits for purposes of any
InvenTrust Benefit Plan or Highlands Benefit Plan.

Section 2.3 Termination of Highlands Participation in InvenTrust Benefit Plans;
Liability for Benefit Plans and Individual Agreements.

(a) Except as otherwise expressly provided for in this Agreement or as otherwise
expressly agreed to in writing between the Parties, effective as of the
Effective Time, (i) Highlands and each other Highlands Entity shall cease to be
a Participating Company in each InvenTrust Benefit Plan (to the extent any such
Highlands Entity was such a Participating Company as of immediately prior to the
Distribution), and (ii) each Highlands Participant shall cease to participate
in, be covered by, accrue benefits under or be eligible to contribute to any
InvenTrust Benefit Plan (to the extent any such Highlands Participant so
participated in any InvenTrust Benefit Plan as of immediately prior to the
Distribution), and, in each case, InvenTrust and Highlands shall take all
necessary action prior to the Effective Time to effectuate each such cessation.

(b) Effective as of the Effective Time, (A) InvenTrust and/or the other
InvenTrust Entities shall be solely liable for, and no Highlands Entity shall
have any obligation or Liability under, any InvenTrust Benefit Plan or
InvenTrust Individual Agreement, and (B) Highlands and/or the other Highlands
Entities shall be solely liable for, and no InvenTrust Entity shall have any
obligation or Liability under, any Highlands Benefit Plan or any Highlands
Individual Agreement.

Section 2.4 Employment Law Liabilities.

(a) Separate Employers. Subject to the provisions of ERISA and the Code, on and
after the Distribution Date, each InvenTrust Entity shall be a separate and
independent employer from each Highlands Entity.

(b) Employment Litigation. Except as otherwise expressly provided in this
Agreement, (i) Highlands and/or the other Highlands Entities shall be solely
liable for, and no InvenTrust Entity shall have any obligation or Liability with
respect to, any employment-related claims and Liabilities regarding Highlands
Employees, prospective Highlands Employees and/or Former Highlands Employees
relating to, arising out of, or resulting from the prospective employment or
service, actual employment or service and/or termination of employment or
service, in any case, of such individual(s) with any InvenTrust Entity or
Highlands Entity, whether the basis for such claims arose before, as of, or
after the Effective Time, and (ii) InvenTrust and/or the other InvenTrust
Entities shall be solely liable for, and no Highlands Entity shall have any
obligation or Liability with respect to, any employment-related claims and
Liabilities regarding InvenTrust Employees, prospective InvenTrust Employees
and/or Former InvenTrust Employees relating to, arising out of, or resulting
from the prospective employment or service, actual employment or service and/or
termination of employment or service, in any case, of such individual(s) with
any InvenTrust Entity or Highlands Entity, whether the basis for such claims
arose before, as of, or after the Effective Time.

 

7



--------------------------------------------------------------------------------

Section 2.5 Service Recognition.

(a) Pre-Distribution Service Credit. With respect to Highlands Participants,
each Highlands Benefit Plan shall provide that all service, all compensation and
all other benefit-affecting determinations (including with respect to vesting)
that, as of immediately prior to the Effective Time, were recognized under a
corresponding InvenTrust Benefit Plan (or would have been recognized under a
corresponding InvenTrust Benefit Plan in which such Highlands Participant was
eligible to participate immediately prior to the Effective Time, had such
Highlands Participant actually participated in such corresponding InvenTrust
Benefit Plan) shall, as of immediately after the Effective Time or any
subsequent effective date for such Highlands Benefit Plan, receive full
recognition, credit and validity and be taken into account under such Highlands
Benefit Plan to the same extent as credit was (or would have been) recognized
under such InvenTrust Benefit Plan, except (i) to the extent that duplication of
benefits would result or (ii) for benefit accrual under any defined benefit
pension plan.

(b) Post-Distribution Service Credit. Except to the extent required by
applicable Law, (i) no InvenTrust Entity shall be obligated to recognize any
service of a Highlands Employee after the Effective Time for any purpose under
any InvenTrust Benefit Plan, and (ii) no Highlands Entity shall be obligated to
recognize any service of an InvenTrust Employee after the Effective Time for any
purpose under any Highlands Benefit Plan; provided, however, that nothing herein
shall prohibit any InvenTrust Entity or any Highlands Entity from recognizing
such service.

ARTICLE III

EQUITY PLANS

Section 3.1 Miscellaneous Terms. Neither the Distribution nor any transfer of
employment between the InvenTrust Entities and the Highlands Entities in
connection with the Distribution shall, in and of itself, constitute a
termination of employment or service for any InvenTrust Employee or any
Highlands Employee for purposes of any Share Unit Award or RSU Award, as
applicable, held by such individual.

Section 3.2 No Accelerated Vesting. The Parties hereto acknowledge and agree
that in no event shall the vesting of any Share Unit Award or RSU Award, in any
case, accelerate solely by reason of the transactions or events contemplated by
the Separation Agreement, this Agreement or an Ancillary Agreement or any
transfer of employment between the InvenTrust Entities and the Highlands
Entities.

Section 3.3 Liabilities under Equity Plans. InvenTrust (acting directly or
through any InvenTrust Entity) shall be responsible for any and all Liabilities
and other obligations with respect to the InvenTrust Equity Plans and all awards
granted thereunder, and neither Highlands nor any Highlands Entity shall have
any Liability with respect thereto. Highlands (acting directly or through any
Highlands Entity) shall be responsible for any and all Liabilities and other
obligations with respect to the Highlands Equity Plans and all awards granted
thereunder, and neither InvenTrust nor any InvenTrust Entity shall have any
Liability with respect thereto.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

TAX-QUALIFIED DEFINED CONTRIBUTION PLAN

Section 4.1 InvenTrust 401(k) Plan; Highlands 401(k) Plan. The Parties
acknowledge and agree that, as of the Distribution Date, Highlands or another
Highlands Entity has established or will establish a defined contribution plan
and trust for the benefit of eligible Highlands Participants (the “Highlands
401(k) Plan”). Highlands shall be responsible for taking all necessary,
reasonable and appropriate action to maintain and administer the Highlands
401(k) Plan so that it is qualified under Section 401(a) of the Code and the
related trust thereunder is exempt under Section 501(a) of the Code. Following
the Effective Time, Highlands (acting directly or through any Highlands Entity)
shall be responsible for any and all Liabilities and other obligations with
respect to the Highlands 401(k) Plan, and InvenTrust (acting directly or through
any InvenTrust Entity) shall be responsible for any and all Liabilities and
other obligations with respect to the InvenTrust 401(k) Plan.

Section 4.2 Direct Rollovers to Highlands 401(k) Plan. Highlands shall cause the
Highlands 401(k) Plan to accept, if properly elected by a Highlands Employee or
eligible Former Highlands Employee, a direct rollover of all or a portion of
such individual’s distribution from the InvenTrust 401(k) Plan (including plan
loans) that constitutes an eligible rollover distribution pursuant to Code
Section 402(c)(4), and InvenTrust shall make distributions (including plan
loans) under the InvenTrust 401(k) Plan to Highlands Employees and eligible
Former Highlands Employees in accordance with the terms of such plan and the
applicable provisions of the Code.

Section 4.3 Cooperation. In connection with any plan distribution or direct
rollover contemplated by this Article IV, InvenTrust and Highlands (each acting
directly or through any InvenTrust Entity or the Highlands Entity, as
applicable) shall cooperate in taking all such actions as may be necessary and
appropriate to cause such distribution or direct rollover to take place as soon
as practicable following the Distribution Date, subject to the terms and
conditions of the Highlands 401(k) Plan and the InvenTrust 401(k) Plan and
applicable law.

ARTICLE V

HEALTH AND WELFARE PLANS; WORKERS’ COMPENSATION

Section 5.1 Highlands Health and Welfare Plans. As of the Distribution Date,
Highlands or one or more Highlands Subsidiaries maintains or will establish, or
is a participating employer in or will become a participating employer in,
certain health and welfare plans for the benefit of eligible employees of the
Highlands Entities and their dependents and beneficiaries (the “Highlands Health
and Welfare Plans”), each of which is anticipated to be in effect immediately
following the Distribution. In addition, as of the Distribution Date, InvenTrust
or one or more of the InvenTrust Entities maintains each of the health and
welfare plans set forth on Exhibit B hereto (the “InvenTrust Health and Welfare
Plans”).

Section 5.2 Cafeteria Plan. As soon as practicable following the Distribution
Date and if and to the extent not effected prior to the Distribution Date,
InvenTrust (acting directly or through any other InvenTrust Entity) shall, in
accordance with Revenue Ruling 2002-32, cause the portion of the InvenTrust
Cafeteria Plan applicable to the Highlands Participants to be segregated into a
separate component and the account balances in such component to be transferred
to the Highlands

 

9



--------------------------------------------------------------------------------

Cafeteria Plan, which will include any health flexible spending account and
dependent care plan. The Highlands Cafeteria Plan shall reimburse InvenTrust or
the InvenTrust Cafeteria Plan to the extent amounts were paid by the InvenTrust
Cafeteria Plan and not collected from the Highlands Cafeteria Plan and such
amounts are subsequently collected by the Highlands Cafeteria Plan with respect
to such Highlands Participant.

Section 5.3 COBRA and HIPAA.

(a) Highlands (acting directly or through any other Highlands Entity) and the
Highlands Health and Welfare Plans shall be solely responsible for compliance
with the health care continuation coverage requirements of COBRA with respect to
all Highlands Participants (and their respective dependents and beneficiaries),
in each case, who experience a COBRA qualifying event on or after the first date
on which such individual qualifies as a Highlands Participant. InvenTrust
(acting directly or through any other InvenTrust Entity) and the InvenTrust
Health and Welfare Plans shall be solely responsible for compliance with the
health care continuation coverage requirements of COBRA with respect to each
individual who is an InvenTrust Participant (or a dependent or beneficiary
thereof) at the time such individual experiences a COBRA qualifying event,
provided that Highlands shall reimburse InvenTrust to the extent of any
Liability actually incurred by an InvenTrust Entity with respect thereto
relating to an InvenTrust Participant who is a Former Highlands Employee.
Neither the consummation of the Distribution, any transfer of employment
contemplated hereby, or any related transactions or events contemplated by the
Separation Agreement, this Agreement or any other Ancillary Agreement shall
constitute a COBRA qualifying event for purposes of COBRA with respect to any
InvenTrust Participant or any Highlands Participant (or any dependent or
beneficiary thereof).

(b) Highlands (acting directly or through any other Highlands Entity) shall be
responsible for compliance with any certificate of creditable coverage or other
applicable requirements of HIPAA or Medicare applicable to the Highlands Health
and Welfare Plans with respect to Highlands Participants. InvenTrust (acting
directly or through any other InvenTrust Entity) shall be responsible for
compliance with any certificate of creditable coverage or other applicable
requirements of HIPAA or Medicare applicable to the InvenTrust Health and
Welfare Plans with respect to InvenTrust Participants.

Section 5.4 InvenTrust to Provide Information. To the extent permitted by Law,
InvenTrust or the relevant InvenTrust Health and Welfare Plan shall provide to
Highlands or the relevant Highlands Health and Welfare Plan (to the extent that
relevant information is in InvenTrust’s possession) such data as may be
necessary for Highlands to comply with its obligations hereunder, which may
include the names of Highlands Participants who were participants in or
otherwise entitled to benefits under the InvenTrust Health and Welfare Plans
prior to the Distribution, together with each such individual’s service credit
under such plans, information concerning each such individual’s current
plan-year expenses incurred towards deductibles, out-of-pocket limits and
co-payments, maximum benefit payments, and any benefit usage towards plan limits
thereunder. InvenTrust shall, as soon as practicable after requested, provide
Highlands with such additional information that is in InvenTrust’s possession
(and not already in the possession of a Highlands Entity) as may be reasonably
requested by Highlands and necessary to administer effectively any Highlands
Health and Welfare Plan. InvenTrust and each Highlands Entity shall enter into
such other agreements as are necessary to comply with this Section 5.4,
including, but not limited to, any agreements required by HIPAA.

 

10



--------------------------------------------------------------------------------

Section 5.5 Liabilities.

(a) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance, InvenTrust shall, with respect
to Highlands Participants who participated in such InvenTrust Health and Welfare
Plans, cause the InvenTrust Health and Welfare Plans to, through such insurance
policies, pay and discharge all eligible claims of Highlands Participants that
are incurred prior to the termination of such Highlands Participants’
participation in the applicable InvenTrust Health and Welfare Plan, and
Highlands shall cause the Highlands Health and Welfare Plans to, through such
insurance policies, pay and discharge all eligible claims of Highlands
Participants that are incurred on or after enrollment of such Highlands
Participants in the Highlands Health and Welfare Plans (it being understood that
neither InvenTrust Health and Welfare Plans nor Highlands Health and Welfare
Plans shall be responsible for any claims that arise following the claimant’s
termination of participation in the applicable InvenTrust Health and Welfare
Plan if the claimant does not validly enroll in an applicable Highlands Health
and Welfare Plan).

(b) Short-Term and Long-Term Disability Benefits. For the avoidance of doubt,
with respect to any Highlands Employee who becomes entitled to receive long-term
or short-term disability benefits prior to the Effective Time, such Highlands
Employee shall be transferred to, and shall receive any long-term or short-term
disability benefits to which such Highlands Employee is entitled under, the
Highlands Health and Welfare Plans as of the Effective Time in accordance with
the terms of such plans.

(c) Incurred Claim Definition. For purposes of this Article V, a claim or
Liability shall generally be deemed to be incurred (i) with respect to medical,
dental, vision, and/or prescription drug benefits, on the date that the health
services giving rise to such claim or Liability are rendered or performed and
not when such claim is made; provided, however that with respect to a period of
continuous hospitalization, a claim is incurred upon the first date of such
hospitalization and not on the date that such services are performed and
(ii) with respect to life insurance, accidental death and dismemberment and
business travel accident insurance, upon the occurrence of the event giving rise
to such claim or Liability.

(d) Accrued Paid-Time-Off. On the Distribution Date (or such later date as may
be permitted by applicable law), InvenTrust shall (directly or through another
InvenTrust Entity) pay to each Highlands Employee in a cash lump sum amount the
full balance of such Highlands Employee’s Accrued PTO as of the Effective Time.
Following the Effective Time, any paid-time-off accruals in respect of
post-Distribution services (if any) shall be made in accordance with the terms
and conditions of the post-Distribution employer’s applicable policies and
programs (except to the extent otherwise provided in an applicable InvenTrust
Individual Agreement or Highlands Individual Agreement).

Section 5.6 Workers’ Compensation Liabilities. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by an
InvenTrust Employee or Former InvenTrust Employee that results from an accident
occurring, or from an occupational disease which becomes

 

11



--------------------------------------------------------------------------------

manifest (collectively, “Workers’ Comp Liabilities”) before, as of or after the
Effective Time, shall be retained by and be obligations of InvenTrust or its
insurers. All Workers’ Comp Liabilities relating to, arising out of, or
resulting from any claim by a Highlands Employee or Former Highlands Employee
that arises or manifests prior to the date on which such Highlands Employee or
Former Highlands Employee was covered by an applicable workers’ compensation
insurance program maintained by a Highlands Entity shall be obligations of
InvenTrust and its insurers, provided that Highlands shall reimburse InvenTrust
to the extent of any such Workers’ Comp Liability actually incurred by an
InvenTrust Entity. All Workers’ Comp Liabilities relating to, arising out of, or
resulting from any claim by a Highlands Employee or Former Highlands Employee
that arises or manifests on or after the date on which such Highlands Employee
or Former Highlands Employee was covered under a workers’ compensation insurance
program maintained by a Highlands Entity shall be obligations of Highlands and
its insurers. For purposes of this Agreement, a compensable injury giving rise
to a Workers’ Comp Liability shall be deemed to be sustained upon the occurrence
of the event giving rise to eligibility for workers’ compensation benefits or at
the time that an occupational disease becomes manifest, as the case may be. Each
InvenTrust Entity and each Highlands Entity shall cooperate with respect to any
notification to appropriate Governmental Authorities of the effective time and
the issuance of new, or the transfer of existing, workers’ compensation
insurance policies and claims handling contracts.

ARTICLE VI

INCENTIVE COMPENSATION

Section 6.1 Highlands Cash Incentive Plans and Liabilities. Following the
Effective Time, Highlands shall assume or retain, as applicable, responsibility
for any and all payments, obligations and other Liabilities relating to any
amounts that any Highlands Employee has either earned (if not payable by its
terms prior to the Effective Time) or become eligible to earn, in either case,
as of the Effective Time under any cash incentive, annual performance bonus,
commission and similar cash plan or program maintained by InvenTrust in which
one or more Highlands Employees is eligible to participate as of immediately
prior to the Effective Time (the “InvenTrust Cash Incentive Plans”), and shall
fully perform, pay and discharge the foregoing if and when such payments,
obligations and/or other Liabilities become due. InvenTrust shall have no
Liability for any payments, obligations or other Liabilities relating to any
Highlands Employee with respect to any InvenTrust Cash Incentive Plan after the
Effective Time. Following the Effective Time, the Highlands Entities shall be
solely responsible for, and no InvenTrust Entities shall have any obligation or
Liability with respect to, any and all payments, obligations and other
Liabilities under any cash incentive, annual performance bonus, commission and
similar cash plan or program maintained by Highlands, and shall fully perform,
pay and discharge the forgoing if and when such payments, obligations and/or
other Liabilities become due.

Section 6.2 InvenTrust Retention of Cash Incentive Liabilities. Following the
Effective Time, the InvenTrust Entities shall be solely liable for, and no
Highlands Entity shall have any obligation or Liability with respect to, any and
all payments, obligations and other Liabilities relating to any awards that any
InvenTrust Employee has earned or is eligible to earn under the InvenTrust Cash
Incentive Plans and shall fully perform, pay and discharge the foregoing if and
when such payments, obligations and/or other Liabilities become due.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

SEVERANCE AND RETENTION PLANS

Section 7.1 Highlands Severance and Retention Plans. As of the Effective Time,
Highlands shall assume each of the InvenTrust Properties Corp. Non-Core Business
Change in Control Severance Plan and the InvenTrust Properties Corp. Non-Core
Business Retention Bonus Plan (the “Severance and Retention Plans”), shall
assume responsibility for any and all payments, obligations and other
Liabilities relating to any amounts payable thereunder, and shall fully perform,
pay and discharge the foregoing if and when such payments, obligations and/or
other Liabilities become due. As of the Effective Time, InvenTrust shall have no
Liability for any payments, obligations or other Liabilities with respect to the
Severance and Retention Plans.

Section 7.2 InvenTrust Severance and Retention Plans. Following the Effective
Time, the InvenTrust Entities shall be solely liable for, and no Highlands
Entity shall have any obligation or Liability with respect to, any and all
payments, obligations and other Liabilities relating to amounts payable to any
InvenTrust Employee under any severance or retention plan that constitutes an
InvenTrust Benefit Plan, and the InvenTrust Entities shall fully perform, pay
and discharge the foregoing if and when such payments, obligations and/or other
Liabilities become due.

ARTICLE VIII

PAYROLL REPORTING AND WITHHOLDING

Section 8.1 Form W-2 Reporting. InvenTrust and Highlands shall, and shall cause
the other InvenTrust Entities and the other Highlands Entities, respectively, to
take such action as may be reasonably necessary or appropriate in order to
minimize Liabilities related to payroll taxes after the Effective Time.
InvenTrust and Highlands shall, and shall cause the other InvenTrust Entities
and the other Highlands Entities to, respectively, each bear its responsibility
for payroll tax obligations and for the proper reporting to the appropriate
governmental authorities of compensation earned by their respective employees
after the Effective Time.

Section 8.2 Garnishments, Tax Levies, Child Support Orders, and Wage
Assignments. With respect to garnishments, tax levies, child support orders, and
wage assignments in effect with InvenTrust (or any other InvenTrust Entity) as
of the Distribution Date for any Highlands Employee or Former Highlands
Employee, Highlands (and any other employing Highlands Entity), as appropriate,
shall honor such payroll deduction authorizations and shall continue to make
payroll deductions and payments to the authorized payee, as specified by the
court or governmental order which was on file with InvenTrust as of immediately
prior to the Distribution Date. InvenTrust shall, as soon as practicable after
the Distribution Date, provide Highlands (and any other employing Highlands
Entity), as appropriate, with such information in InvenTrust’s possession (and
not already in the possession of a Highlands Entity) as may be reasonably
requested by the Highlands Entities and necessary for the Highlands Entities to
make the payroll deductions and payments to the authorized payee as required by
this Section 8.2.

Section 8.3 Authorizations for Payroll Deductions. Unless otherwise prohibited
by a Benefit Plan or by this Agreement or another Ancillary Agreement or by
applicable Law, Highlands and

 

13



--------------------------------------------------------------------------------

the other Highlands Entities, as appropriate, shall honor payroll deduction
authorizations attributable to any Highlands Employee that are in effect with
any InvenTrust Entity on the Distribution Date relating to such Highlands
Employee, and shall not require that such Highlands Employee submit a new
authorization to the extent that the type of deduction by Highlands or any other
Highlands Entity, as appropriate, does not differ from that made by the
InvenTrust Entity. Such deduction types include: pre-tax (in accordance with
Section 125 of the Code) contributions to any Highlands Benefit Plan, including
any voluntary benefit plan; scheduled loan repayments to any Highlands Benefit
Plan; and direct deposit of payroll, employee relocation loans, and other types
of authorized company receivables usually collectible through payroll
deductions. Each Party shall, as soon as practicable after the Distribution
Date, provide the other Party with such information in its possession as may be
reasonably requested by the other Party and as necessary for that Party to honor
the payroll deduction authorizations contemplated by this Section 8.3.

ARTICLE IX

INDEMNIFICATION

Section 9.1 General Indemnification. The indemnification rights and obligations
of the Parties under this Agreement shall be governed by, and be subject to, the
provisions of Article IX of the Separation Agreement, which provisions are
hereby incorporated by reference into this Agreement.

ARTICLE X

GENERAL AND ADMINISTRATIVE

Section 10.1 Business Associate Agreements. The Parties hereby agree to enter
into any business associate agreements that may be required for the sharing of
any information pursuant to this Agreement to comply with the requirements of
HIPAA.

Section 10.2 Reasonable Efforts/Cooperation. Each Party shall use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate the transactions contemplated by
this Agreement, including adopting Benefit Plans and/or Benefit Plan amendments.
Without limiting the generality of the foregoing, each of the Parties shall
reasonably cooperate in all respects with regard to all matters relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or any other filing, consent or approval with respect to or by a
Governmental Authority.

Section 10.3 Employer Rights. Except as expressly provided for in Article V,
nothing in this Agreement shall (a) prohibit any Highlands Entity from amending,
modifying or terminating any Highlands Benefit Plan or Highlands Individual
Agreement at any time, subject to the terms and conditions thereof, or
(b) prohibit any InvenTrust Entity from amending, modifying or terminating any
InvenTrust Benefit Plan or any InvenTrust Individual Agreement at any time,
subject to the terms and conditions thereof. In addition, nothing in this
Agreement shall be interpreted as an amendment or other modification of any
Benefit Plan.

 

14



--------------------------------------------------------------------------------

Section 10.4 Effect on Employment. Without limiting any other provision of this
Agreement, none of the Distribution or any actions taken in furtherance of the
Distribution, whether under the Separation Agreement, this Agreement, any other
Ancillary Agreement or otherwise, in any case, shall in and of itself cause any
employee to be deemed to have incurred a termination of employment or service
or, except as expressly provided in this Agreement, to entitle such individual
to any payments or benefits under any Benefit Plan or otherwise. Furthermore,
nothing in this Agreement is intended to or shall confer upon any InvenTrust
Employee, Former InvenTrust Employee, Highlands Employee or Former Highlands
Employee any right to continued employment or service, or any recall or similar
rights to an individual on layoff or any type of approved leave.

Section 10.5 Consent Of Third Parties. If any provision of this Agreement is
dependent on the consent or action of any third party, the Parties hereto shall
use their commercially reasonable efforts to obtain such consent or cause such
action. If such consent is withheld or such action is not taken, the Parties
hereto shall use their commercially reasonable efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent or take action, the Parties hereto shall negotiate in
good faith to implement the provision in a mutually satisfactory alternative
manner.

Section 10.6 Beneficiary Designation/Release Of Information/Right To
Reimbursement. Without limiting any other provision hereof, to the extent
permitted by applicable Law and except as otherwise provided for in this
Agreement, all beneficiary designations, authorizations for the release of
information and rights to reimbursement made by or relating to Highlands
Participants under InvenTrust Benefit Plans and in effect immediately prior to
the Effective Time shall be transferred to and be in full force and effect under
the corresponding Highlands Benefit Plans until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply to, the
relevant Highlands Participant.

Section 10.7 Compliance. As of the Distribution Date, Highlands (acting directly
or through any Highlands Entity) shall be solely responsible for compliance
under ERISA with respect to each Highlands Benefit Plan.

Section 10.8 Engagement of Professional Employer Organization. The Parties agree
that for purposes of satisfying Highlands’ responsibilities and obligations with
respect to any Highlands Benefit Plan under the Separation Agreement, this
Agreement, any other Ancillary Agreement or otherwise, Highlands may, in its
sole discretion, engage a professional employer organization or similar
organization (a “PEO”). In the event that Highlands engages a PEO, Highlands may
be in a co-employment relationship with the PEO, and to that extent some or all
of the Highlands Employees may be in a separate employment relationship with
each of Highlands and the PEO (which may be considered such Highland Employee’s
employer of record for such purposes). Accordingly, the Parties acknowledge and
agree that certain of Highlands’ responsibilities or obligations under the
Separation Agreement, this Agreement, any other Ancillary Agreement or otherwise
may be satisfied by the provision of services, employee benefit plans or
benefits by the PEO and its affiliates; provided, however, that all obligations
and Liabilities with respect thereto shall ultimately be obligations and
Liabilities of Highlands, and not of InvenTrust or any other InvenTrust Entity.

 

15



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1 Non-Occurrence of Distribution. Notwithstanding anything in this
Agreement to the contrary, if the Separation Agreement is terminated prior to
the Effective Time, all actions and events that are, under this Agreement, to be
taken or occur effective prior to, as of or following the Effective Time, or
otherwise in connection with the Separation, shall not be taken or occur, except
to the extent otherwise determined by InvenTrust.

Section 11.2 Section 409A. Notwithstanding anything in this Agreement to the
contrary, with respect to any compensation or benefits that may be subject to
Section 409A of the Code and related Department of Treasury guidance thereunder,
the Parties agree to negotiate in good faith regarding any treatment that
differs from that otherwise provided herein to the extent necessary or
appropriate to (a) exempt such compensation and benefits from Section 409A of
the Code, (b) comply with the requirements of Section 409A of the Code, and/or
(c) otherwise avoid the imposition of tax under Section 409A of the Code;
provided, however, that this Section 11.2 does not create an obligation on the
part of either Party to adopt any amendment, policy or procedure, to take any
other action or to indemnify any Person for any failure to do any of the
foregoing.

Section 11.3 Entire Agreement. This Agreement and the Exhibits referenced herein
and attached hereto, as well as the Separation Agreement and any other
agreements and documents referred to herein or therein, constitute the entire
agreement between the Parties with respect to the subject matter hereof, and
supersede all previous agreements, negotiations, discussions, understandings,
writings, commitments and conversations between the Parties with respect to such
subject matter. No agreements or understandings exist between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein.

Section 11.4 Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which, when so executed and delivered or
transmitted by facsimile, e-mail or other electronic means, shall be deemed to
be an original, and all of which taken together shall constitute but one and the
same instrument. Execution and delivery of this Agreement or any other documents
pursuant to this Agreement by facsimile or other electronic means shall be
deemed to be, and shall have the same legal effect as, execution by an original
signature and delivery in person.

Section 11.5 Survival of Agreements. Except as otherwise expressly contemplated
by this Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.

Section 11.6 Notices. All notices, demands and other communications required to
be given to a Party hereunder shall be in writing and shall be personally
delivered, sent by a nationally recognized overnight courier, or mailed by
registered or certified mail (postage prepaid, return receipt requested) to such
Party at the relevant street address set forth below (or at such other street
address as such Party may designate from time to time by written notice in
accordance with this provision):

To InvenTrust:

 

16



--------------------------------------------------------------------------------

InvenTrust Properties Corp.

2809 Butterfield Road

Oak Brook, Illinois 60523

Attention: Chief Executive Officer

To Highlands:

Highlands REIT, Inc.

332 S. Michigan Avenue, Ninth Floor

Chicago, Illinois 60604

Attention: Chief Executive Officer

Notice by courier or certified or registered mail shall be effective on the date
it is officially recorded as delivered to the intended recipient by return
receipt or similar acknowledgment. All notices and communications delivered in
person shall be deemed to have been delivered to and received by the addressee,
and shall be effective, on the date of personal delivery.

(a) Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or the Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is executed by a writing
signed by an authorized representative of such Party. Waiver by any Party of any
default by the other Party of any provision of this Agreement shall not be
construed to be a waiver by the waiving Party of any subsequent or other
default, nor shall it in any way affect the validity of this Agreement or
prejudice the rights of the other Party, thereafter, to enforce each and every
such provision. No failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof, or
the exercise of any other right, power or privilege. The rights and remedies
hereunder are cumulative and not exclusive of any rights or remedies that either
Party would otherwise have.

Section 11.7 Amendments. Subject to the terms of Sections 11.9, this Agreement
may not be amended except by an agreement in writing signed by both Parties.

Section 11.8 Assignment; Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the Parties and their successors and permitted
assigns; provided, however, that the rights and obligations of each Party under
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, whether by operation of law or otherwise, by such Party without the
prior written consent of the other Party and any attempt to assign any rights or
obligations under this Agreement without such consent shall be null and void.
Notwithstanding the foregoing, no consent shall be required for the assignment
of a Party’s rights and obligations under this Agreement in whole in connection
with a change of control of a Party so long as the resulting, surviving or
transferee Person assumes all of the obligations of the relevant Party thereto
by operation of Law or pursuant to an agreement in form and substance reasonably
satisfactory to the other Party.

Section 11.9 Termination. Upon written notice, this Agreement may be terminated
at any time prior to the Effective Time by and in the sole discretion of
InvenTrust without the approval of any other Party. In the event of such
termination, neither Party shall have any Liability any kind to the other Party.

 

17



--------------------------------------------------------------------------------

Section 11.10 Performance. Each of InvenTrust with respect to the InvenTrust
Entities and Highlands with respect to the Highlands Entities shall cause to be
performed, and hereby guarantees the performance of, and all actions, agreements
and obligations set forth in this Agreement by such Persons.

Section 11.11 No Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, this Agreement is for the sole benefit of the
Parties and their successors and assigns, and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever, under or
by reason of this Agreement. Without limiting the generality of the foregoing,
in no event shall any InvenTrust Employee, Former InvenTrust Employee,
InvenTrust Participant, Highlands Employee, Former Highlands Employee or
Highlands Participant (or any dependent, beneficiary or alternate payee of any
of the foregoing) have any third-party rights under this Agreement.

Section 11.12 Title and Headings. Titles and headings to Sections and Articles
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

Section 11.13 Exhibits. The Exhibits attached hereto are incorporated herein by
reference and shall be construed with and as an integral part of this Agreement
to the same extent as if the same had been set forth verbatim herein.

Section 11.14 Governing Law. This Agreement, and the legal relations between the
Parties hereto, shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflict of laws rules thereof,
to the extent such rules would require the application of the law of another
jurisdiction.

Section 11.15 Dispute Resolution. The provisions of Sections 10.1 – 10.5 of the
Separation Agreement shall apply, mutatis mutandis, to all disputes,
controversies or claims (whether arising in contract, tort or otherwise) that
may arise out of or relate to, or arise under or in connection with this
Agreement or the transactions contemplated hereby.

Section 11.16 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY A
PARTY TO COMPEL THE DISPUTE RESOLUTION PROCEDURES PROVIDED IN SECTION 11.15 OF
THIS AGREEMENT AND ARTICLE X OF THE SEPARATION AGREEMENT AND THE ENFORCEMENT OF
ANY AWARDS OR DECISION OBTAINED FROM SUCH ARBITRATION PROCEEDING, AND AGREES TO
TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 11.17 Specific Performance. Subject to the provisions of Sections 10.1 –
10.5 of the Separation Agreement, from and after the Distribution, in the event
of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party to
this Agreement who is or is to be thereby aggrieved shall have the right to

 

18



--------------------------------------------------------------------------------

seek specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
Law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that, from and after the Distribution, the remedies at Law for any
breach or threatened breach of this Agreement, including monetary damages, may
be inadequate compensation for any loss, that any defense in any action for
specific performance that a remedy at Law would be adequate is hereby waived,
and that any requirements for the securing or posting of any bond with such
remedy are hereby waived.

Section 11.18 Severability. If any term or other provision of this Agreement or
the Exhibits attached hereto or thereto is determined by a nonappealable
decision by a court, administrative agency or arbitrator to be invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected in any manner materially adverse to either Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to affect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the Transactions are
fulfilled to the fullest extent possible. If any sentence in this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as is enforceable.

Section 11.19 Force Majeure. Neither Party (nor any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as, and to the
extent to which, the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure; provided
that such Party (or such Person) shall have exercised commercially reasonable
efforts to minimize the effect of Force Majeure on its obligations. In the event
of an occurrence of a Force Majeure, the Party whose performance is affected
thereby shall give notice of suspension as soon as reasonably practicable to the
other stating the date and extent of such suspension and the cause thereof, and
such Party shall resume the performance of such obligations as soon as
reasonably practicable after the removal of such cause. For purposes of this
Agreement “Force Majeure” means with respect to a Party, an event beyond the
control of such Party (or any Person acting on its behalf), which by its nature
could not have been reasonably foreseen by such Party (or such Person), or, if
it could have been reasonably foreseen, was unavoidable, and includes acts of
God, storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources or distribution
facilities. Notwithstanding the foregoing, the receipt by a Party of an
unsolicited takeover offer or other acquisition proposal, even if unforeseen or
unavoidable, and such Party’s response thereto shall not be deemed an event of
Force Majeure.

Section 11.20 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction strict interpretation shall
be applied against either Party. The Parties represent that this Agreement is
entered into with full consideration of any and all rights which the Parties may
have. The Parties have conducted such investigations they thought appropriate,
and have consulted with such advisors as they deemed appropriate regarding this
Agreement and their rights and asserted rights in connection therewith. The
Parties are not relying upon any representations or statements made by the other
Party, or such other Party’s employees, agents,

 

19



--------------------------------------------------------------------------------

representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The Parties are not relying upon a legal duty, if one exists, on the part of the
other Party (or such other Party’s employees, agents, representatives or
attorneys) to disclose any information in connection with the execution of this
Agreement or their preparation, it being expressly understood that neither Party
shall ever assert any failure to disclose information on the part of the other
Party as a ground for challenging this Agreement.

Section 11.21 Limited Liability. Notwithstanding any other provision of this
Agreement, no individual who is a shareholder, director, employee, officer,
agent or representative of InvenTrust or Highlands, in such individual’s
capacity as such, shall have any liability in respect of or relating to the
covenants or obligations of InvenTrust or Highlands, as applicable, under this
Agreement and, to the fullest extent legally permissible, each of InvenTrust,
for itself and the InvenTrust Entities, and Highlands for itself and the
Highlands Entities, and in each case, for their respective shareholders,
directors, employees and officers, waives and agrees not to seek to assert or
enforce any such liability that any such Person otherwise might have pursuant to
applicable law.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers as of the date first set forth above.

 

INVENTRUST PROPERTIES CORP. By:   

/s/ Scott W. Wilton

  Name: Scott W. Wilton   Title: Executive Vice President — General Counsel and
Secretary HIGHLANDS REIT, INC. By:  

/s/ Richard Vance

  Name: Richard Vance   Title: President and Chief Executive Officer